                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

BEDFORD, FREEMAN & WORTH PUBLISHING
GROUP, LLC d/b/a MACMILLAN LEARNING,
CENGAGE LEARNING, INC., ELSEVIER INC.,
MCGRAW-HILL GLOBAL EDUCATION
HOLDINGS, LLC, and PEARSON EDUCATION,               Civil Action No. 19-cv-10524-LAK
INC.,

            Plaintiffs,

     v.

TRUNG KIEN NGUYEN, DUY ANH
NGUYEN, DUONG THI BAY, XUAN CHINH
NGUYEN, TUAN ANH NGUYEN, VINH
NGOC NGUYEN, LE TRANG, VAN QUYNH
PHAM, THI LIEN PHUONG NGUYEN, VAN
TUAN DANG, HIEN VO VAN, QUANG
NGUYEN, VU NGUYEN KHANG, GINGER
BOTTORFF, SHERRY FLOYD, JESSICA
GOLDBERG, MAXIM GUBCEAC, KELLI
LANE, TRACEY LUM, RODNEY MOUZONE,
ZAINEE JALLAL, BIN LI, PAN PAN CAO,
MICHAEL MCEVILLEY, ION SOBOL,
ANTHONY TORRESI, HASEEB ANJUM,
WALESKA CAMACHO, ANJUM AKHTER,
SUSAN RAGON, ALIFF SYUKRI HAMDAN,
KIM HAI LONG, KHUYEN NGUYEN, ERIKA
DEMETEROVA, ROSTISLAV ZHURAVSKIY,
STEFAN DEMETER, SHAHBAZ HAIDER,
VALENTINA RODRIGUEZ, and CHANTELLE
MELENDEZ,

            Defendants.


                 MEMORANDUM OF LAW IN SUPPORT OF
               PLAINTIFFS’ MOTION TO AMEND COMPLAINT

    Pursuant to Federal Rule of Civil Procedure 15(a), Plaintiffs Bedford, Freeman & Worth
Publishing Group, LLC d/b/a Macmillan Learning, Cengage Learning, Inc., Elsevier Inc., McGraw

Hill LLC,1 and Pearson Education, Inc. (collectively, “Plaintiffs”), by and through their

undersigned counsel, hereby respectfully submit this memorandum of law in support of their

Motion to Amend the Complaint. A proposed First Amended Complaint is attached as Exhibit 1

to Plaintiffs’ motion (“Amended Complaint”). Based on the expedited discovery that has occurred

to date, the Amended Complaint identifies the true names of Defendants named as “Does” in the

original Complaint. The Amended Complaint also supplements and clarifies factual allegations

based on information that has been obtained in discovery thus far. Under the applicable legal

standard for motions to amend, as discussed below, good cause exists to amend the Complaint,

and Plaintiffs’ motion should be granted.

       I. BACKGROUND

       This case arises out Defendants’ extensive violations of Plaintiffs’ rights under the federal

copyright laws through their reproduction and distribution of pirated, electronic copies of

Plaintiffs’ copyrighted textbooks (“Infringing eBooks”) via wholly illegal online bookstores

(“Infringing Sites”). Defendants rely on a Google advertising programs to offer consumers

searching for Plaintiffs’ textbooks inexpensive and illegitimate copies of those textbooks.

Defendants’ paid advertising for their Infringing eBooks are displayed prominently at the top of

Google search results and lure consumers away from legitimate sources of textbooks.

       Plaintiffs initiated this case on November 13, 2019 against a number of Doe defendants

because Defendants do not indicate their true identities on their Infringing Sites. Therefore, their

identities were then unknown to Plaintiffs. Plaintiffs requested, and the Court granted Plaintiffs




1
 On January 1, 2020, McGraw Hill LLC became the successor in interest to McGraw-Hill Global
Education Holdings, LLC.


                                                 2
permission, to engage in limited, expedited discovery, including to acquire information to identify

Defendants’ names and locations. See ECF 3, 13. Plaintiffs issued subpoenas to entities providing

services to Defendants’ Infringing Sites, including, but not limited to, Google, financial

institutions, payment processors, domain hosts, and domain registrars. The subpoena responses, as

well as information received from certain Defendants, enabled Plaintiffs to identify the individuals

operating the Infringing Sites. The responses also led Plaintiffs to a list of additional sites that

Defendants own and/or operate (“Associated Sites”). Accordingly, Exhibit A to the Amended

Complaint contains a table listing the Defendants’ names, aliases, email addresses, and Infringing

Sites, including Associated Sites.

       II. ARGUMENT

       Rule 15(a) provides that the “Court should freely give leave” to amend a pleading “when

justice so requires.” Fed. R. Civ. P. 15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182 (1962)

(noting that, in the absence of any apparent or declared reason, leave to amend should be freely

given as the rules require). Plaintiffs’ proposed amendment easily satisfies this liberal standard.

As such, Plaintiffs “ought to be afforded the opportunity to test [their claims] on the merits” as

against the proper defendants. See Foman, 371 U.S. at 182.

       Plaintiffs’ original Complaint identifies, and asserts claims based on, a number of

Infringing Sites through which Defendants sell pirated copies of Plaintiffs’ copyrights textbooks.

With the subpoena responses, Plaintiffs have identified the names of those operating the Infringing

Sites. Moreover, Plaintiffs have been able to link certain Defendants to additional sites and/or

additional sales of pirated textbooks, as set forth in the Amended Complaint.

       The Foman Court explained that “[i]n the absence of any apparent or declared reason –

such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure




                                                 3
deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, futility of amendment, etc.” – leave to amend “should, as the rules

require, be ‘freely given.’” 371 U.S. at 182. Plaintiffs’ motion is timely in the overall procedural

context of this case. The parties have not begun merits discovery outside of the limited discovery

permitted on an expedited basis, no initial conference has been scheduled, and no Case

Management Order has been issued. Moreover, due to the extensive nature of Defendants’

infringing operations, and the fact that they actively conceal their true identities from consumers,

the process of determining the Defendants’ identities and locations was time consuming. In sum,

there has been no undue delay on Plaintiffs’ part, and Defendants will not be prejudiced by the

amendment.

       Furthermore, for the reasons explained above, there is good cause for the amendment in

that identifying the true Defendants in the case and supplementing the factual allegations based on

information gleaned from expedited discovery will facilitate the ultimate determination of

Plaintiffs’ claims. Moreover, there can be no issue of futility, as the reproduction and distribution

of an unauthorized, pirated copy of a copyrighted work is an unquestionable violation of the

Copyright Act. See 17 U.S.C. § 106(3).




                                                 4
         III. CONCLUSION

         For the foregoing reasons, the Court should grant Plaintiffs’ Motion to Amend the

Complaint.


Dated:         May 21, 2020

                                                        Respectfully submitted,

                                                        By: /s/ Matthew I. Fleischman

                                                        Matthew J. Oppenheim
                                                        Michele H. Murphy (pro hac vice)
                                                        Matthew I. Fleischman
                                                        Vivian E. Kim

                                                        OPPENHEIM + ZEBRAK, LLP
                                                        4530 Wisconsin Ave, NW
                                                        Fifth Floor
                                                        Washington, D.C. 10016
                                                        (202) 480-2999
                                                        matt@oandzlaw.com
                                                        michele@oandzlaw.com
                                                        fleischman@oandzlaw.com
                                                        vivian@oandzlaw.com

                                                        Attorneys for Plaintiffs




                                             5
